The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESTRICTION REQUIREMENT
The application discloses the following embodiments:
Embodiment 1 – Reproductions 1.1 - 1.6
Embodiment 2 – Reproductions 2.1 - 2.6
Embodiment 3 – Reproductions 3.1 - 3.6
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope. 
All three embodiments claim an adapter for spray cap for aerosol container. The embodiments differ from each other in the size, shape, and appearance of the various features of the adapter for spray cap for aerosol container that are claimed.      
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I:  Embodiment 1
Group II:  Embodiment 2
Group III:  Embodiment 3
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
Because there is currently no approved power of attorney on file, a telephonic election could not be attempted. Therefore, the examiner is proceeding with a written restriction.
In filing a response to the restriction requirement, consider the following:
1). A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single group will be held nonresponsive.
2). Applicants are requested to cancel all non-elected drawing figures and the corresponding descriptions. All references to the non-elected embodiments must be removed. However, for ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed. 
3). Should applicants traverse this requirement on the grounds that the groups are not patentably distinct, applicants should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Foreign Priority
Acknowledgment is made of applicants’ claim for foreign priority based on an application
filed under the European Community Design treaty on March 19, 2021. It is noted, however, that
applicants have not filed a certified copy of the EM008469092 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
It is also noted that an attempt was made by the Office to retrieve the foreign priority document through the Priority Document Exchange (PDX) but was not successful (see the Failure Status Report notice in Patent Center dated August 20, 2022). The examiner suggests verifying that the application number and access code provided are accurate and contacting the Patent Electronic Business Center at 1-866-217-9197 for further guidance. 
Conclusion
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 
A shortened statutory period for reply is set to expire two months from the mailing date of this communication.

Hague – Reply Reminder
Applicants are reminded that any reply to this Refusal must be signed either by a patent
practitioner (i.e., a patent attorney or agent registered to practice before the United States
Patent and Trademark Office) or by the applicants. If the applicants are a juristic entity, the reply
must be signed by a patent practitioner. See 37 CFR 1.33(b).

Notes on Correspondence

Discussion of the Merits of the Application
All discussions between the applicants and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The
examiner will not discuss the merits of the application with applicants’ representative if the
representative is not registered to practice before the USPTO. Appointment as applicants’
representative before the International Bureau pursuant to Rule 3 of the Common Regulations
under the Hague Agreement does NOT entitle such representative to represent the applicants
before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a
patent attorney or agent registered to practice before the USPTO. Additional information
regarding interviews is set forth below.

Telephonic or In-Person Interviews
A telephonic or in-person interview may only be conducted with an attorney or agent registered
to practice before the USPTO (“registered practitioner’) or with a pro se applicant (an applicant
who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012,
may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also
be conducted with a registered practitioner not of record provided the registered practitioner can
show authorization to conduct an interview by completing, signing and filing an “Applicant
Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated
above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When
Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at
wendy.arminio@uspto.gov to arrange a time and date for the telephone interview. Please
include proposed days and times for the proposed call. When proposing a day/time for the
interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form
PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to
Withdraw Authorization for Internet Communications” may be used to provide such authorization
and is available at the USPTO web page indicated above. The authorization may not be sent by
email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see
“When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further
information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must
be signed by an attorney or agent registered to practice before the USPTO. Applicants may
submit replies to Office actions only by:
1). Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-
resources
2). Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
3). Facsimile to the USPTO's Official Fax Number (571-273-8300)
or
4). Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wendy Arminio whose phone number is 571-270-0221. The examiner can normally be reached on Monday to Thursday and alternate Fridays, 9:00 am to 6:00 pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered
users.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent
Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If
you would like assistance from a USPTO Customer Service Representative, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.


/WENDY L ARMINIO/Primary Examiner, Art Unit 2921